DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
Claim Objections
Claims 10 and 21 are objected to because of the following informalities:
Both claims recite “in the longitudinal direction”, but should recite “in a longitudinal direction”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 14, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “wherein the connection can be one of a catch mechanism, screw mechanism, riveting, and gluing” on lines 22-23. This is unclear to the examiner because “the connection” lacks antecedent basis in the claims. This is interpreted as being the “connection area” as previously recited. The “and” should also be amended to be “or”, as it implies that there should be one of each of the catch mechanism, screw connection, riveting, and gluing. The recited language is also unclear, as grammatically it doesn’t make sense to have a list with a “catch mechanism” and “screw connection” being structure, while “riveting” and “gluing” are verbs. For example, it is not understood what would be required by the limitation “wherein the connection area can be… riveting”. 
Claim 21 recites the limitation “wherein the connection can be one of a catch mechanism, screw mechanism, riveting, and gluing” on lines 18-19. This is unclear to the examiner because “the connection” lacks antecedent basis in the claims. This is interpreted as being the “connection area” as previously recited. The “and” should also be amended to be “or”, as it implies that there should be one of each of the catch mechanism, screw connection, riveting, and gluing. The recited language is also unclear, as grammatically it doesn’t make sense to have a list with a “catch mechanism” and “screw connection” being structure, while “riveting” and “gluing” are verbs. For example, it is not understood what would be required by the limitation “wherein the connection area can be… riveting”. 
Dependent claims are rejected for depending from a rejected claim.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 14, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wieczorek (US 20110209837).
Regarding claim 10, Wieczorek teaches (figs. 1-7) a method for the assembly of a support element assembly (14) configured for use with a roller blind assembly to shade an opening in a vehicle body (paragraph 0036, lines 1-5 describes the vehicle body, which the structure in fig. 1 is attached to), the support element assembly (14) comprising;
a standardized section (see annotated fig. 7 below) which is designed to be used with multiple different vehicle models (this standardized section can be attached to multiple different vehicle models via attachment via slot 54), and
 a vehicle-specific section (annotated fig. 7, given that this part is in the assembly it is inevitably taught that this piece is specific for the vehicle that belongs in figure 1) which is configured for one specific model of different vehicle models (the component has inevitably been selected for the specific vehicle model in fig. 1);
 the method comprising the step of:
selecting the vehicle-specific section in accordance with the specific vehicle model (the component has inevitably been selected for this vehicle model, as the component appears in fig. 1), and combining the vehicle-specific section with the standardized section (the components are selected and combined as shown in fig. 2), 
wherein the vehicle-specific section (annotated fig. 7) has a bearing pin (34) configured for mounting a winding roller (16) to the vehicle body (fig. 1), and by selecting the vehicle-specific section (annotated fig. 7) in accordance with the specific vehicle model (as shown in fig. 1),
a vehicle-specific positioning of the winding roller (16 has a position as shown in at least figs. 3 and 7) is configured to be established by the position of the bearing pin (34) relative to a vertical direction (modified fig. 7 below) as well as in the longitudinal direction (modified fig. 7) of the vehicle body (the dimensions of the vehicle-specific section determines the location of the bearing pin and the winding axis, which determines the vehicle-specific positing of the rolled up blind sheet),
 wherein the step of combining the vehicle-specific section with the standardized section (fig. 3 shows they have been combined) is configured so that the support element  (14) is vehicle-specific (it is specific to the vehicle in use with fig. 1),
wherein the standardized section of the support element and the vehicle-specific section are combined and connected to one another in a connection area (the area where they are connected), and
wherein the connection can be one of a catch mechanism (as shown in fig. 3, the interaction between 56 and 62).

    PNG
    media_image1.png
    504
    1088
    media_image1.png
    Greyscale

Regarding claim 14, Wieczorek teaches (figs. 1-7) that the bearing pin (34) for mounting the winding roller (16) engages in an opening on an end side of the winding roller (fig. 7), and the winding roller (16) is rotatably mounted on the bearing pin (via bearing 32) or together with said bearing pin (32 rotates together with 16, see notch in fig. 7. Paragraph 0041 lines 12-17 teaches 34 and 32 rotating together).
Regarding claim 17, Wieczorek teaches (figs. 1-7) that the roller blind assembly has two support elements (fig. 1 shows there is a support element 14 on each side).
Regarding claim 18, Wieczorek teaches (figs. 1-7) that the standardized section comprises a plastic injection molded part (paragraph 0044, lines 32-33).
	Regarding claim 19, Wieczorek teaches (figs. 1-7) that the support element (14) is designed in at least two parts (standardized section and the vehicle-specific section), with the standardized section as a first part and the vehicle-specific section as a second part.
Regarding claim 20, Wieczorek teaches (figs. 1-7) that the standardized section and the vehicle-specific section are connected to one another in a connection area (fig. 7).
Regarding claim 21, Wieczorek teaches (figs. 1-7) a method for the installation of at least one support element (14) configured for use with a roller blind assembly on a vehicle body to shade an opening (paragraph 0036, lines 1-10 describes the device “for use in a vehicle”, and “used with a sun roof of a vehicle”. Thus, it is inevitably taught “configured for use with a roller blind assembly on a vehicle body to shade an opening”, as vehicles inherently have a body, and sun roofs have an opening), the roller blind assembly (shown in fig. 1) comprising;
the at least one support element (14) configured for rotatably mounting a winding roller (16) on the vehicle body (from fig. 1),
the at least one support element (14) comprising a standardized section (see annotated fig. 7 above), which is designed to be used with multiple different vehicle models (this standardized section can be attached to multiple different vehicle models via attachment via slot 54), and
 a vehicle-specific section (annotated fig. 7, given that this part is in the assembly it is inevitably taught that this piece is specific for the vehicle that belongs in figure 1) which is configured for one specific model of different vehicle models (the component has inevitably been selected for the specific vehicle model in fig. 1),
 the method comprising the step of:
selecting the vehicle-specific section in accordance with the specific vehicle model (the component has inevitably been selected for this vehicle model, as the component appears in fig. 1), and combining the vehicle-specific section with the standardized section (the components are selected and combined as shown in fig. 2) so that the at least one support element (14) is vehicle-specific (the support element is specific for the vehicle in fig. 1),
wherein the standardized section of the at least one support element and the vehicle-specific section are combined and connected to one another in a connection area (the area where they are connected), and
wherein the connection can be one of a catch mechanism (as shown in fig. 3, the interaction between 56 and 62),
wherein the vehicle-specific section (annotated fig. 7) has a bearing pin (32) configured for mounting a winding roller (16) to the vehicle body (fig. 1), and by selecting the vehicle-specific section (annotated fig. 7) in accordance with the specific vehicle model (as shown in fig. 1),
a vehicle-specific positioning of the winding roller (16 has a position as shown in at least figs. 3 and 7) is configured to be established by the position of the bearing pin (32) relative to a vertical direction (modified fig. 7) as well as in the longitudinal direction (modified fig. 7) of the vehicle body (the dimensions of the vehicle-specific section determines the location of the bearing and the winding axis, which determines the vehicle-specific positing of the rolled up blind sheet).
Response to Arguments
The applicant’s arguments to the claims have been considered but are moot because they are not commensurate in scope with the rejection, and are not found persuasive. Due to the amendments to the claims, the claims were able to be interpreted differently, and the prior art was reconsidered accordingly. The new 35 U.S.C. §102 (a)(1) rejection above teaches all the limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634